Split-Dollar Endorsement Agreement THIS AGREEMENT, made and entered into this 8th day of October, 2008, by and between Enfield Federal Savings and Loan Association (hereinafter referred to as the "Plan Sponsor"), a Federally Chartered Savings and Loan organized and existing under the laws of the State of Connecticut, and John Parda(hereinafter referred to as the "Employee"). WHEREAS, the Employee has performed his duties in an efficient and capable manner; and WHEREAS, the Plan Sponsor is desirous of retaining the services of the Employee; and WHEREAS, the Plan Sponsor is desirous of assisting the Employee in paying for life insurance on his own life; and WHEREAS, the Plan Sponsor has determined that this assistance can best be provided under a"split-dollar" arrangement; and WHEREAS, the Plan Sponsor and the Employee have applied for insurance policies listed below (the "Policies") issued by various insurance companies (the “Carriers”): Policy NumberCarrier 56313248New York Life 18184296Northwestern Mutual WHEREAS, it is now understood and agreed that this split-dollar agreement is to be effective as of the date first listed above. NOW, THEREFORE, for value received and in consideration of the mutual covenants contained herein, the parties agree as follows: ARTICLE I "Definitions" For purposes of this Agreement, the following terms will have the meanings set forth below: “Base Salary” shall mean the annual cash compensation relating to services performed during any calendar year payable to an employee for services rendered but excluding any: bonuses; commissions; overtime pay; incentive Payments; non-monetary awards; relocation expenses; retainers; directors fees and other fees; severance allowances; pay in lieu of vacations; employer-provided pensions, retirement, deferred compensation, welfare, or fringe benefits; insurance premiums paid by the employer, insurance benefits paid to the Employee or his or her Beneficiary; stock options and grants; car allowances; and expense reimbursements. Base Salary shall be calculated before reduction for compensation voluntarily deferred or contributed by the Employee pursuant to all qualified or nonqualified plans of the employer and shall be calculated to include amounts not otherwise included in the employee’s gross income under Sections 125, 402(e)(3), 402(h), or 403(b) of the Code pursuant to plans established by the employer; provided, however, that all such amounts will be included in Compensation only to the extent that, had there been no such Plan, the amounts would have been payable in cash to the Participant. “Cash Surrender Value of the Policies” will mean the Cash Value of the Policies; plus any dividends and/or earnings added hereto; and less any Policy Loan Balance. 1 “Cash Value of the Policies” will mean the cash value as calculated according to the provisionsof the Policies. “Current Loan Value of the Policies” will mean the Loan Value of the Policies reduced by any outstanding Policy Loan Balance. “Loan Value of the Policies” will mean the amount which with loan interest and Monthly Deductions for the Cost of Insurance, plus any applicable Surrender Charge, will equal the Cash Value of the Policies on the next loan interest due date. “Plan Sponsor's Interest in the Policies” will be defined in Articles IV and V. “Policy Loan Balance” at any time will mean policy loans outstanding plus interest accrued to date. ARTICLE II "Allocation of Gross Premium" The Plan Sponsor will pay all premiums on the Policies when due, according to the Schedule of Premiums in the Policies. ARTICLE III "Payment of Premiums" Any premium or portion thereof which is payable by the Employee under any Article of the Agreement may at the election of the Employee be deducted from the cash compensation otherwise payable to him and the Plan Sponsor agrees to transmit that premium or portion, along with any premium or portion thereof payable by it, to the Carriers on or before the premium due date. ARTICLE IV "Rights in the Policies" The Employee will have the sole right to designate the beneficiary for a specified amount of the death proceeds of the Policies. The Plan Sponsor will have and may exercise, except as limited hereinafter, all ownership rights in the Policies.
